Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed March 23, 2012 (including amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Northern Empire Energy Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 23, 2012 By: /s/ Martin Doane Martin Doane Chief Executive Officer UBEQUITY CAPITAL PARTNERS By: /s/Martin Doane Martin Doane Global Managing Director By: /s/ Martin Doane Martin Doane, Individually By: /s/ Bill Calsbeck Bill Calsbeck
